Exhibit 10.19

FIRST AMENDMENT TO CREDIT AGREEMENT

  THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 4, 2007, is entered into by and among CORE-MARK HOLDING COMPANY, INC.
(“Holdings”), Core-Mark International, Inc. (“International”), CORE-MARK
HOLDINGS I, INC. (“Holdings I”), CORE-MARK HOLDINGS II, INC. (“Holdings II”),
CORE-MARK HOLDINGS III, INC. (“Holdings III”), CORE-MARK MIDCONTINENT, INC.
(“Midcontinent”), CORE-MARK INTERRELATED COMPANIES, INC. (“Interrelated”), HEAD
DISTRIBUTING COMPANY (“Head”), MINTER-WEISMAN CO. (“Minter-Weisman”; each of
Holdings, International, Holdings I, Holdings II, Holdings III, Midcontinent,
Interrelated, Head and Minter-Weisman shall be a “Borrower”, International shall
be the “Canadian Borrower” and collectively such entities shall be the
“Borrowers”), the parties hereto as lenders (each individually, a “Lender” and
collectively, “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent
for the Lenders (in such capacity, “Administrative Agent”).

RECITALS

    A.        Borrowers, Administrative Agent and Lenders have previously
entered into that certain Credit Agreement dated as of October 12, 2005 (as the
same may be modified, supplemented or amended from time to time, the “Credit
Agreement”), pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrowers. Terms used herein without definition
shall have the meanings ascribed to them in the Credit Agreement.

    B.        Borrowers have requested that Administrative Agent and the Lenders
amend the Credit Agreement and Administrative Agent and the Lenders are willing
to amend the Credit Agreement pursuant to the terms and conditions set forth
herein.

    C.        Each Borrower is entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Administrative Agent’s or any Lender’s rights or remedies as set forth in the
Credit Agreement are being waived or modified by the terms of this Amendment.

AGREEMENT

    NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

    1.        Amendments to Credit Agreement.

    (a)        The definition of “Interest Period” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

“Interest Period” means (a) with respect to any Eurodollar Borrowing or CDOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, or (b) with respect to any Eurodollar Borrowing, the
period commencing on



--------------------------------------------------------------------------------

the date of such Borrowing and ending on a date that is fourteen (14) days after
the date of such Borrowing, in each case as the Borrowers may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Borrowing or CDOR Borrowing for an Interest
Period of one, two, three or six months only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any one, two, three or six month
Interest Period pertaining to a Eurodollar Borrowing or CDOR Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

    (b)        The definition of “LIBO Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

“LIBO Rate” means, with respect to any Eurodollar Borrowing, the rate appearing
on Page 3750 of the Dow Jones Market Service (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that the rate described above is not available at such time for any reason, then
(a) for any one, two, three or six month Interest Period, the “LIBO Rate” with
respect to such Eurodollar Borrowing for such Interest Period shall be the rate
at which dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, and (b) for any fourteen (14) day Interest
Period, the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate determined by Administrative Agent to be the
rate at which JPMorgan Chase Bank, N.A. (“JPM Chase Bank”) or one of its
affiliate banks offers to place deposits in U.S. dollars with first-class banks
in the interbank market two Business Days prior to the first day of such
Interest Period, for delivery on the first day of such Interest Period in the
approximate amount of JPM Chase Bank’s relevant Eurodollar Borrowing and having
a maturity approximately equal to such Interest Period.

    2.        Conditions Precedent to Effectiveness of this Amendment. This
Amendment shall not become effective until all of the following conditions
precedent shall have been satisfied in the sole discretion of Administrative
Agent or waived by Administrative Agent:

 

2



--------------------------------------------------------------------------------

    (a)        Amendment. Administrative Agent shall have received this
Amendment fully executed in a sufficient number of counterparts for distribution
to all parties.

    (b)        Representations and Warranties. The representations and
warranties set forth herein and in the Credit Agreement must be true and correct
in all material respects.

    (c)        Other Required Documentation. Administrative Agent shall have
received all other documents and legal matters in connection with the
transactions contemplated by this Amendment and such documents shall have been
delivered or executed or recorded and shall be in form and substance reasonably
satisfactory to Administrative Agent.

  3.        Representations and Warranties. Each Borrower represents and
warrants as follows:

    (a)        Authority. Each Borrower has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Loan Documents (as amended or modified hereby) to which
it is a party. The execution, delivery and performance by each Borrower of this
Amendment have been duly approved by all necessary corporate action, have
received all necessary governmental approval, if any, and do not contravene
(i) any law or (ii) any contractual restriction binding on such Borrower, except
for contraventions of contractual restrictions which would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.
No other corporate proceedings are necessary to consummate such transactions.

    (b)        Enforceability. This Amendment has been duly executed and
delivered by each Borrower. This Amendment and each Loan Document (as amended or
modified hereby) (i) is the legal, valid and binding obligation of each
Borrower, enforceable against each Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and (ii) is in full force and effect.

    (c)        Representations and Warranties. The representations and
warranties contained in each Loan Document (other than any such representations
or warranties that, by their terms, are specifically made as of a date other
than the date hereof) are correct in all material respects on and as of the date
hereof as though made on and as of the date hereof.

    (d)        No Default. No event has occurred and is continuing that
constitutes a Default or Event of Default.

  4.        Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

  5.        Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute

 

3



--------------------------------------------------------------------------------

one and the same instrument. Delivery of an executed counterpart of a signature
page to this Amendment by telefacsimile shall be effective as delivery of a
manually executed counterpart of this Amendment.

  6.        Reference to and Effect on the Loan Documents.

    (a)        Upon and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified and amended hereby.

    (b)        Except as specifically amended in Section 1 of this Amendment,
the Credit Agreement and all other Loan Documents, are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed
and shall constitute the legal, valid, binding and enforceable obligations of
Borrowers to Administrative Agent and the Lenders without defense, offset, claim
or contribution.

    (c)        The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Administrative Agent or any Lender under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

  7.        Ratification. Each Borrower hereby restates, ratifies and reaffirms
each and every term and condition set forth in the Credit Agreement, as amended
hereby, and the Loan Documents effective as of the date hereof.

  8.        Estoppel. To induce Administrative Agent and the Lenders to enter
into this Amendment and to induce Administrative Agent and the Lenders to
continue to make advances to Borrowers under the Credit Agreement, each Borrower
hereby acknowledges and agrees that, after giving effect to this Amendment, as
of the date hereof, there exists no Default or Event of Default and no right of
offset, defense, counterclaim or objection in favor of any Borrower as against
Administrative Agent or any Lender with respect to the Obligations.

  9.        Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

  10.      Severability. In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

  11.      Submission of Amendment. The submission of this Amendment to the
parties or their agents or attorneys for review or signature does not constitute
a commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.

 

4



--------------------------------------------------------------------------------

 

[Remainder of Page Left Intentionally Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BORROWERS: CORE-MARK HOLDING COMPANY, INC. By  

/s/ Gregory P. Antholzner

  Name: Gregory P. Antholzner   Title: VP Finance, Treasurer & Asst Secretary
CORE-MARK INTERNATIONAL, INC. By  

/s/ Gregory P. Antholzner

  Name: Gregory P. Antholzner   Title: VP Finance, Treasurer & Asst Secretary
CORE-MARK HOLDINGS I, INC. By  

/s/ Gregory P. Antholzner

  Name: Gregory P. Antholzner   Title: Treasurer & Secretary CORE-MARK HOLDINGS
II, INC. By  

/s/ Gregory P. Antholzner

  Name: Gregory P. Antholzner   Title: Treasurer & Secretary CORE-MARK HOLDINGS
III, INC. By  

/s/ Gregory P. Antholzner

  Name: Gregory P. Antholzner   Title: Treasurer & Secretary CORE-MARK
MIDCONTINENT, INC. By  

/s/ Gregory P. Antholzner

  Name: Gregory P. Antholzner   Title: Treasurer & Secretary

 

6



--------------------------------------------------------------------------------

CORE-MARK INTERRELATED COMPANIES,

INC.

By  

/s/ Gregory P. Antholzner

  Name: Gregory P. Antholzner   Title: Treasurer & Secretary HEAD DISTRIBUTING
COMPANY By  

/s/ Gregory P. Antholzner

  Name: Gregory P. Antholzner   Title: Treasurer & Secretary MINTER-WEISMAN CO.
By  

/s/ Gregory P. Antholzner

  Name: Gregory P. Antholzner   Title: Treasurer & Secretary

 

7



--------------------------------------------------------------------------------

 

LENDERS:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and a Revolving Lender

By  

/s/ Courtney Fears

  Name: Courtney Fears   Title: Vice President

JPMORGAN CHASE BANK, N.A., TORONTO

BRANCH, as a Canadian Lender

By  

/s/ Steve Voigt

  Name: Steve Voigt   Title: Senior Vice President

 

8



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL

CORPORATION, as a Revolving Lender

By  

/s/ Robert E. Kelly

  Name: Robert E. Kelly   Title: Duly Authorized Signatory

GE CANADA FINANCE HOLDING COMPANY,

as a Canadian Lender

By  

/s/ Richard Zeni

  Name: RICHARD ZENI   Title: DULY AUTHORIZED SIGNATORY

 

9



--------------------------------------------------------------------------------

WACHOVIA CAPITAL FINANCE

CORPORATION (WESTERN), as a Revolving

Lender

By  

/s/ Carlos Valles

  Name: Carlos Valles   Title: Director

WACHOVIA CAPITAL FINANCE

CORPORATION (CANADA), as a Canadian

Lender

By  

/s/ Gary Whitaker

  Name: Gary Whitaker   Title: Director

 

10



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Revolving

Lender

By  

/s/ Stephen King

  Name: Stephen King   Title: V.P.

BANK OF AMERICA, N.A., CANADA

BRANCH, as a Canadian Lender

By  

/s/ Nelson Lam

  Name: Nelson Lam   Title: Vice President

 

11



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC, as a Revolving

Lender

By  

/s/ Juan Barrera

  Name: Juan Barrera   Title: Vice President

WELLS FARGO FINANCIAL CORPORATION

CANADA, as a Canadian Lender

By  

/s/ Nick Scarfo

  Name: Nick Scarfo   Title: Vice President

 

12



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A., as a

Revolving Lender

By  

/s/ Michele Mojabi

  Name: Michele Mojabi   Title: Vice President

UNION BANK OF CALIFORNIA, CANADA

BRANCH, as a Canadian Lender

By  

/s/ Michele Mojabi

  Name: Michele Mojabi   Title: Vice President

 

13



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Revolving

Lender and a Canadian Lender

By  

/s/ Diane Emanuel

  Name: Diane Emanuel   Title: Director

 

14



--------------------------------------------------------------------------------

HARRIS N.A., as a Revolving Lender By  

/s/ Graeme Robertson

  Name: Graeme Robertson   Title: Vice President
BANK OF MONTREAL, as a Canadian Lender By  

/s/ Ben Ciallella

  Name: Ben Ciallella   Title: Vice President

 

15